        Case 1:18-cv-02609 Document 2-1 Filed 11/13/18 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 UNITED STATES OF AMERICA;

                        Plaintiff,

        V.

 SINCLAIR BROADCAST GROUP, INC.,
 et al.

                        Defendants.



                                 STIPULATION AND ORDER

       It is hereby stipulated and agreed by and between the undersigned parties, subject to

approval and entry by the Court, that:

   1. The Court has jurisdiction over the subject matter of this action and over each of the

       parties hereto; Defendant waives service of summons of the Complaint; and venue of this

       action is proper in the United States District Court for the District of Columbia.

   2. The parties stipulate that a Final Judgment in the form attached hereto as Exhibit A may

       be filed with and entered by the Court, upon the motion of any party or upon the Court's

       own motion, at any time after compliance with the requirements of the Antitrust

       Procedures and Penalties Act ("APPA"), 15 U.S.C. § 16, and without further notice to

       any party or other proceedings, provided that the United States has not withdrawn its

       consent, which it may do at any time before the entry of the proposed Final Judgment by

       serving notice thereof on the Defendant and by filing that notice with the Court.
   Case 1:18-cv-02609 Document 2-1 Filed 11/13/18 Page 2 of 5




3. The United States states and Defendant stipulates that nothing in this Stipulation or the

   attached proposed Final Judgment should be interpreted to mean that the United States

   takes any position on the legality or competitive effects of (a) any Cooperative

   Agreement (as that term is defined in the proposed Final Judgment) referenced in or

   implicated by the proposed Final Judgment, (b) any type of Cooperative Agreement, or

   (c) Cooperative Agreements in general.

4. Defendant agrees to arrange, at its expense, publication as quickly as possible of the

   newspaper notice required by the APPA, which shall be drafted by the United States in its

   sole discretion. The publication shall be arranged no later than three business days after

   the Defendant's receipt from the United States of the text of the notice and the identity of

   the newspaper within which the publication shall be made. Defendant shall promptly

   send to the United States (1) confirmation that publication of the newspaper notice has

   been arranged, and (2) the certification of the publication prepared by the newspaper

   within which the notice was published.

5. Defendant shall abide by and comply with the provisions of the proposed Final Judgment,

   pending the proposed Final Judgment's entry by the Court, or until expiration of time for

   all appeals of any Court ruling declining entry of the proposed Final Judgment, and shall,

   from the date of the signing of this Stipulation by the parties, comply with all the terms

   and provisions of the proposed Final Judgment. The United States shall have the full

   rights and enforcement powers in the proposed Final Judgment as though the same were

   in full force and effect as the final order of the Court.




                                              2
   Case 1:18-cv-02609 Document 2-1 Filed 11/13/18 Page 3 of 5




6. This Stipulation shall apply with equal force and effect to any amended proposed Final

   Judgment agreed upon in writing by the parties and submitted to the Court.

7. In the event: (1) the United States has withdrawn its consent, as provided in Paragraph 2

   above, or (2) the proposed Final Judgment is not entered pursuant to this Stipulation, the

   time has expired for all appeals of any Court ruling declining entry of the proposed Final

   Judgment, and the Court has not otherwise ordered continued compliance with the terms

   and provisions of the proposed Final Judgment, then the parties are released from all

   further obligations under this Stipulation, and the making of this Stipulation shall be

   without prejudice to any party in this or any other proceeding.

8. The Defendant represents that the actions they are required to perform pursuant to the

   proposed Final Judgment can and will be performed, and that the Defendant will later

   raise no claim of mistake, hardship or difficulty of compliance as grounds for asking the

   Court to modify any of the provisions contained therein.




                                            3
         Case 1:18-cv-02609 Document 2-1 Filed 11/13/18 Page 4 of 5




Respectfully submitted,


FOR PLAINTIFF                                FOR DEFENDANT
UNITED STATES OF AMERICA                     SINCLAIR BROADCAST GROUP, INC.


           1
Lee F. Ei 5 ger                              William J. Kolasky
         ,
United.,8tates Department of Justice         Tyler D. Grove
Antitrust Division                           Hughes Hubbard & Reed LLP
Media, Entertainment & Professional          1775 I Street, NW., Suite 600
Services Section                             Washington, DC 20006-2401
450 Fifth Street N.W., Suite 4000            Telephone: 202-721-4771
Washington, D.C. 20530                       william.kolasky@hugheshubbard.com
Telephone: 202-598-2698                      tyler.grove@hugheshubbard.com
lee.berger@usdoj.gov


Dated:                                     Dated:   /1/0 vgithee-e_   6   20 I 8




                                       4
Case 1:18-cv-02609 Document 2-1 Filed 11/13/18 Page 5 of 5




                                ORDER

IT IS SO ORDERED by the Court, this       day of




                                          United States District Judge




                                      5
